                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I



    UNITED STATES OF AMERICA,                   Case No. 14-cr-00690-DKW-4
                                                Case No. 15-cr-00635-DKW-1
                     Plaintiff,

            v.
                                                ORDER DENYING MOTION FOR
    MARK KALANI BEEBE,                          BAIL PENDING APPEAL

                     Defendant.



       After being denied compassionate release on the grounds of the coronavirus

pandemic, Defendant Mark Kalani Beebe moves for release again pending an

appeal of that denial. Beebe’s second request for release is DENIED. There is

no substantial question on appeal here, given that the record reflects the incidence

of coronavirus at Beebe’s place of incarceration−FCI Beaumont Low−has

continued to dwindle−something that is not surprising given the inoculation of

inmates at the wider Beaumont facility. Moreover, the question Beebe asserts he

will raise on appeal will not likely result in a reversal of the denial of his motion

for compassionate release−at most, it will result in a remand. 1




1
 No party has requested a hearing on the motion for bail. Therefore, pursuant to Local Rule
7.1(c), the Court elects to decide the motion without a hearing.
                  RELEVANT PROCEDURAL BACKGROUND

       On March 18, 2021, this Court denied Beebe’s motion for compassionate

release. Dkt. No. 176. 2 The Court did so for two principal reasons. First, the

Court found that there was a low incidence of coronavirus at FCI Beaumont Low:

a total of five active cases, with four of them being amongst the inmate population.

Second, the Court found that Beebe had recovered from the coronavirus without

suffering a severe illness. The Court found that the “rare” possibility of

reinfection did not constitute an extraordinary and compelling circumstance for

purposes of 18 U.S.C. Section 3582(c)(1)(A)(i).

       On March 31, 2021, Beebe appealed the denial of his motion for

compassionate release. Dkt. No. 177. A little over two months later, on June 3,

2021, Beebe filed the instant motion for bail pending appeal, pursuant to 18 U.S.C.

Sections 3143(b) and 3145(c). Dkt. No. 181; Dkt. No. 38*. The Government has

filed an opposition to the motion for bail, Dkt. No. 183; Dkt. No. 40*, to which

Beebe has replied. Dkt. No. 184; Dkt. No. 41*.




2
 References to Dkt. No. __ shall be to filings in No. 14-cr-690. References to Dkt. No. __*
shall be to filings in No. 15-cr-635.
                                               2
                               LEGAL STANDARD

      Pursuant to Section 3143(b)(1) of Title 18, a court must order the detention

of a person found guilty of an offense and sentenced to a term of imprisonment

who has filed an appeal, unless the court finds:

      (A)    by clear and convincing evidence that the person is not likely to
             flee or pose a danger to the safety of any other person or the
             community if released under section 3142(b) or (c) of this title;
             and

      (B)    that the appeal is not for the purpose of delay and raises a
             substantial question of law or fact likely to result in–

              i.   reversal,
             ii.   an order for a new trial,
            iii.   a sentence that does not include a term of imprisonment, or
            iv.    a reduced sentence to a term of imprisonment less than the
                   total of the time already served plus the expected duration
                   of the appeal process.

18 U.S.C. § 3143(b)(1). In addition, when a person’s offense of conviction has a

maximum sentence of life imprisonment, a court may only order his release “if it is

clearly shown that there are exceptional reasons why such person’s detention

would not be appropriate.” 18 U.S.C. § 3145(c); 18 U.S.C. § 3143(b)(2); 18

U.S.C. § 3142(f)(1)(B). A defendant bears the burden of showing that he is not a

flight risk or a danger to the community and that his appeal raises a substantial

question of law or fact. United States v. Montoya, 908 F.2d 450, 451 (9th Cir.

1990); United States v. Wheeler, 795 F.2d 839, 840 (9th Cir. 1986).
                                          3
                                       DISCUSSION

       In his motion for bail, Beebe argues that the question his appeal will present

is “whether this Court reversibly erred by deciding his compassionate release

motion under USSG § 1B1.13 and its commentary.” Dkt. No. 181 at 5. That is

not a “substantial question” for purposes of Section 3143(b). First, contrary to

Beebe’s suggestion, that question will not result in reversal of the denial of his

motion for compassionate release. At best, it may result in the Ninth Circuit

remanding the motion for compassionate release to this Court to decide again. 3

       Second, because, at best, it will result in remand, not reversal, the question

on the current record will not result in a reduced term of imprisonment. As set

forth above, in this Court’s estimation, Beebe does not qualify for compassionate

release under any standard of extraordinary and compelling circumstances that he

has thus far advanced. There was nothing extraordinary nor compelling, for

instance, about the incidence of coronavirus at FCI Beaumont Low or the “rare”

chance of Beebe re-contracting the virus when the Court originally denied him

compassionate release. 4 These observations, in fact, still ring true today.


3
  Counsel for Beebe should be more than aware of this, given that they represent other defendants
who have had their motions for compassionate release remanded on the exact same question.
See, e.g., United States v. Lyman, Case No. 12-cr-1256, Dkt. No. 74; United States v. Ueki, Case
No. 8-cr-715, Dkt. No. 65.
4
  Put simply, the application of Section 1B1.13 of the U.S. Sentencing Guidelines played no
meaningful role in the denial of Beebe’s motion for compassionate release because the motion
                                                4
Moreover, as of today, June 21, 2021, there is a total of one case of coronavirus at

FCI Beaumont Low, with that case being a member of the staff, with no current

inmate positives. See https://www.bop.gov/coronavirus (last visited June 21,

2021). The low incidence previously observed by the Court, in other words, has

dropped to an infinitesimal level. This is perhaps not surprising. The Bureau of

Prisons’ (BOP) data also shows that, at FCC Beaumont, 2,591 inmates have been

fully inoculated against the coronavirus. Id. While the data does not show the

number of inoculated inmates at FCI Beaumont Low specifically, given the wider

rate of inoculation at the Beaumont facility, it is not surprising that so few cases of

coronavirus exist at FCI Beaumont Low. 56

       Accordingly, Beebe’s motion for bail pending appeal, Dkt. No. 158 & Dkt.

No. 38*, is DENIED. 7 The Clerk is instructed to enter this Order in both Case No.

14-cr-690-DKW-4 and 15-cr-635-DKW-1.



would have been denied whether or not the policy statement promulgated under that guideline
was binding or only a factor for consideration.
5
  More specifically, FCC Beaumont is made up of three facilities: FCI Beaumont Low, FCI
Beaumont Medium, and USP Beaumont. Combined, approximately 4,800 inmates are housed
at FCC Beaumont. Across those three facilities, the BOP’s data reflects a total of zero cases
amongst inmates and six cases amongst staff. See https://www.bop.gov/coronavirus (last visited
June 21, 2021).
6
  So it is clear, here, the Court does not take into consideration Beebe’s decision to decline the
coronavirus vaccination or his curious argument that a vaccine has placed him in a “Catch-22
situation….” See Dkt. No. 184 at 6.
7
  Because the Court finds that Beebe has failed to show a substantial question on appeal, the
Court need not address any other reasons necessary to justify bail.
                                                5
     IT IS SO ORDERED.

     DATED: June 21, 2021 at Honolulu, Hawai‘i.




                                        /s/ Derrick K. Watson
                                        Derrick K. Watson
                                        United States District Judge




United States of America v. Mark Kalani Beebe; CR 14-00690 DKW-4;
CR 15-00635 DKW-1; ORDER DENYING MOTION FOR BAIL PENDING
APPEAL




                                    6
